ICJ_068_ContinentalShelf_LBY_MLT_1983-04-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER OF 26 APRIL 1983

1983

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE DU 26 AVRIL 1983
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Order of 26 April 1983, I.C.J. Reports 1983, p. 3.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
ordonnance du 26 avril 1983, C.IJ. Recueil 1983, p. 3.

 

Na ne: 495

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1983

26 avril 1983

AFFAIRE DU PLATEAU CONTINENTAL

(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 46 du Règlement
de la Cour,

Vu le compromis conclu le 23 mai 1976 entre la Jamahiriya arabe
libyenne populaire et socialiste et la République de Malte, concernant le
plateau continental, notifié à la Cour le 26 juillet 1982,

Vu l'ordonnance du 27 juillet 1982 fixant au 26 avril 1983 la date d’ex-
piration du délai pour le dépôt du mémoire de chaque Partie ;

Considérant que le mémoire de la Jamahiriya arabe libyenne et le
mémoire de la République de Malte ont été déposés dans le délai sus-
Visé ;

Considérant que l’article IT, paragraphe 2, du compromis du 23 mai 1976
prévoit, entre autres, que les pièces de procédure suivantes seront soumises
à la Cour et échangées entre les Parties dans un délai de quatre mois après
le dépôt des mémoires ;

Considérant que lors d’une entrevue avec le Président, le 26 avril 1983,
l'agent de chaque Partie l’a informé que, malgré ce qui était prévu dans le
compromis, les Parties souhaitaient que le délai pour le dépôt des contre-
mémoires fût de six mois à partir du dépôt des mémoires ;

Fixe au 26 octobre 1983 la date d'expiration du délai pour le dépôt des
contre-mémoires de la Jamahiriya arabe libyenne populaire et socialiste et
de la République de Malte :

Réserve la suite de la procédure.

1983
26 avril
Rôle généra
n° 68
PLATEAU CONTINENTAL (ORDONNANCE 26 IV 83) 4

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-six avril mil neuf cent quatre-vingt-trois, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la Jamahiriya
arabe libyenne populaire et socialiste et au Gouvernement de la Répu-
blique de Malte.

Le Président,
(Signé) T. O. ELtas.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
